If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



KAREN SUE LUECK,                                                  FOR PUBLICATION
                                                                  May 21, 2019
              Plaintiff-Appellant,                                9:25 a.m.

v                                                                 No. 341018
                                                                  Oakland Circuit Court
JAMES FREDERICK LUECK,                                            LC No. 2013-814443-DO

              Defendant-Appellee.


Before: REDFORD, P.J., and MARKEY and K. F. KELLY, JJ.

PER CURIAM.

        Plaintiff appeals by leave granted the July 20, 2017 order that terminated defendant’s
obligation to provide spousal support under the parties’ divorce settlement and consent judgment
of divorce. We reverse.

                                     I. BACKGROUND

        Plaintiff and defendant married in 1985. On September 5, 2014, after 29 years of
marriage, they entered into a divorce settlement agreement, and on September 8, 2014, they
signed a consent judgment of divorce, which merged and incorporated the terms of their
settlement. At the time of their divorce, plaintiff and defendant had two grown children and a
sizeable estate. The parties’ settlement essentially split their marital assets.

      The parties’ consent judgment of divorce provided the following regarding
alimony/spousal support:

       A.    No Spousal Support/Section 71 payments to Defendant by Plaintiff are
       awarded and same shall be forever waived and barred. This is non-modifiable.

       B.     Commencing September 1, 2014 Defendant shall pay to Plaintiff each
       month, through a direct deposit account that Wife will establish, alimony/spousal
       support in the amount of $10,000, for a period of 10 years (120 months), until
       Wife’s death, or until Wife remarries, which ever event was to occur first. All
       such payments of alimony/spousal support shall be deductible to Husband for


                                              -1-
       income tax purposes pursuant to IRC §215 and includable by Wife in her gross
       income for tax purposes pursuant to ICR §71, and neither party shall file any
       income tax return inconsistent therewith. The foregoing alimony/spousal support
       payments to Wife by Husband shall not be modifiable as to amount or duration.
       [Emphasis added.]1

        Approximately one year after her divorce, during September 2015, plaintiff met and
dated Matthew Bassett. Not long after, plaintiff considered marrying Basset but she decided
against it and instead, on December 24, 2015, they participated in a “commitment ceremony”
performed at plaintiff’s church. Plaintiff considered herself a “spiritual person,” did not want to
“live in sin,” and “wanted to be right with God,” and therefore, decided to have a “private prayer
ceremony” without guests or witnesses. Plaintiff discussed with her close friend the possibility
of losing spousal support and told her that she had done her “homework,” and was only having a
spiritual ceremony with Bassett because it was not considered legal without a marriage license;
and therefore, she could continue to receive spousal support from defendant.

       Plaintiff and defendant’s mutual friend, Kimberly Kleinfelter, testified that plaintiff told
her that she couldn’t be married legally under the terms of the divorce but she desired the
blessing of God on her union with Bassett. She told Kleinfelter that she intended not to have a
marriage under state law so that she could keep her alimony which was important to her.

        The lead pastor of the First Congregational Church of Traverse City, Chad Oyer, met
plaintiff because she attended the church and had been a “very active” member of his
congregation. Oyer testified that plaintiff desired to live in a recognized Christian union where
“they put God at the center,” so she asked Oyer for “a ceremony of Christian commitment for
one another.” Oyer testified that plaintiff told him that “a legal civil marriage would
compromise” her rights and her alimony would be terminated. Oyer obliged her request because
he believed that he could perform a “Christian marriage” without it resulting in a legal marriage.
Oyer performed “a ceremony of Christian marriage, and all traditional vows were exchanged
within the context that this was a Christian marriage, not a legal or civil marriage.” Plaintiff and
Bassett exchanged the “traditional Christian vows,” represented each other as “husband and
wife,” and exchanged rings. Oyer performed the ceremony without witnesses present or the
signing of a marriage license.

        Defendant learned from one of his friends of the private ceremony between plaintiff and
Bassett, held at plaintiff’s church in Traverse City. Defendant then contacted plaintiff’s counsel
believing that plaintiff’s spousal support should cease under the language of the consent
judgment of divorce because she remarried. Plaintiff’s counsel told him that plaintiff did not
have a “legal” marriage and thus it did not affect his obligation. Defendant, however, understood
that the spousal support provision would terminate upon “marriage,” and he did not understand
the terms of the parties’ settlement and consent judgment to mean only upon a “legal marriage.”



1
 Defendant wished to include a cohabitation clause in the spousal support provision of the
Consent Judgment, but plaintiff refused, so one was not included.


                                                -2-
Defendant moved for an order dismissing his alimony/spousal support obligation and requested
reimbursement, sanctions, and attorney fees.

        The trial court held an evidentiary hearing on May 15, 2017. Following the hearing, the
parties each submitted proposed findings of fact and conclusions of law. On July 20, 2017, the
trial court issued its opinion and order. The trial court found that plaintiff participated in a
private religious ceremony performed by her pastor and afterward held herself out as married in
a manner that convinced others that she remarried. The trial court concluded that plaintiff signed
no marriage license to prevent the termination of her spousal support. The trial court found that
plaintiff lacked credibility and concluded that her actions were done to defraud the court and
circumvent the parties’ consent judgment of divorce. The trial court stated that divorce actions
are equitable proceedings and a court of equity molds its relief according to the character of the
case. The trial court ruled that equity required the termination of plaintiff’s spousal support, and
therefore, granted defendant’s motion in part and terminated his obligation to pay plaintiff
spousal support. This appeal followed.

                                 II. STANDARDS OF REVIEW

        “A consent judgment is in the nature of a contract, and is to be construed and applied as
such.” Laffin v Laffin, 280 Mich. App. 513, 517; 760 NW2d 738 (2008) (citation omitted). The
interpretation of a contract is a question of law reviewed de novo on appeal. Reed v Reed, 265
Mich. App. 131, 141; 693 NW2d 825 (2005). An unambiguous contract must be enforced
according to its terms. Id. (citation omitted). We review for clear error a trial court’s factual
findings relating to the modification of spousal support. Beason v Beason, 435 Mich. 791, 805;
460 NW2d 207 (1990). A finding is clearly erroneous if, after a review of the record, we are left
with a definite and firm conviction that the trial court made a mistake. Draggoo v Draggoo, 223
Mich. App. 415, 429; 566 NW2d 642 (1997).

                                         III. ANALYSIS

        We review de novo a trial court’s finding “derived from an erroneous application of law
to facts.” Beason v Beason, 435 Mich. 791, 804-805; 460 NW2d 207 (1990). We also review de
novo a trial court’s ruling involving statutory construction. Fisher v Fisher, 276 Mich. App. 424,
427; 741 NW2d 68 (2007). “A divorce judgment entered upon the settlement of the parties
represents a contract, which, if unambiguous, is to be interpreted as a question of law.” Holmes
v Holmes, 281 Mich. App. 575, 587; 760 NW2d 300 (2008). A trial court may modify spousal
support based on new facts or different circumstances arising after entry of the divorce judgment.
Ackerman v Ackerman, 197 Mich. App. 300, 301; 495 NW2d 173 (1992). The burden is on the
party seeking modification to establish that the facts warrant modification. Id.

      Plaintiff argues that the trial court erred by ruling that her conduct triggered the consent
judgment spousal support termination provision. We agree.

        In Michigan, a marriage license is required to recognize a “legal marriage” and to obtain
certain legal rights and obligations that come with marriage. Michigan law does not recognize
common law marriage. MCL 551.2 provides:



                                                -3-
               So far as its validity in law is concerned, marriage is a civil contract
       between a man and a woman, to which the consent of parties capable in law of
       contracting is essential. Consent alone is not enough to effectuate a legal
       marriage on and after January 1, 1957. Consent shall be followed by obtaining a
       license as required by section 1 of Act No. 128 of the Public Acts of 1887, being
       section 551.101 of the Michigan Compiled Laws, or as provided for by section 1
       of Act No. 180 of the Public Acts of 1897, being section 551.201 of the Michigan
       Compiled Laws, and solemnization as authorized by [MCL 551.7 to MCL
       551.18].

Michigan law requires persons to obtain and execute a marriage license to have their union
recognized as a “legal marriage” pursuant to MCL 551.101, which states in relevant part:

                It shall be necessary for all parties intending to be married to obtain a
       marriage license from the county clerk of the county in which either the man or
       woman resides, and to deliver the said license to the clergyman or magistrate who
       is to officiate, before the marriage can be performed.

        The consent judgment of divorce in this case contains definite terms regarding the
duration of alimony/spousal support and lacks any reference to future adjustments or
modifications. By its terms, the agreement plainly contemplated that defendant had the
obligation to pay such support “for a period of 10 years (120 months), until Wife’s death, or until
Wife remarries, whichever event was to occur first.” The term “remarries” lacks ambiguity and
means only a legal marriage recognized under Michigan law. The record reflects that plaintiff
did not marry under Michigan law. Although she went through a commitment ceremony that
contained certain embellishments found in many traditional marriage ceremonies, absent a
marriage license and solemnization as authorized by MCL 551.7 to MCL 551.18, plaintiff’s
conduct did not constitute a marriage that triggered the spousal support termination provision of
the parties’ consent judgment of divorce. The trial court erred by finding that plaintiff
conducting herself as though married to Barrett constituted conduct that could be interpreted to
trigger the spousal support termination provisions of the parties’ settlement and consent
judgment of divorce. The unambiguous terms of the consent judgment of divorce governs when
defendant’s spousal support obligation terminates and those terms were not met by plaintiff’s
conduct. Therefore, the trial court erred by finding that, although no marriage license was
signed, plaintiff acted in a manner that required the termination of defendant’s spousal support
obligation.

       The trial court committed clear error respecting the facts found by the trial court.
Further, the trial court erroneously applied the law to the facts of this case. Consequently,
defendant failed to meet his burden to establish that the facts warranted modification of his
spousal support obligation.




                                                -4-
        We reverse and remand this case to the trial court to enter an order reinstating plaintiff’s
spousal support as provided under the terms of the consent judgment of divorce. We do not
retain jurisdiction.

                                                             /s/ James Robert Redford
                                                             /s/ Jane E. Markey
                                                             /s/ Kirsten Frank Kelly




                                                -5-